Citation Nr: 1507519	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  07-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987, and from January 2003 to July 2003.  He also served in the U.S. Army National Guard for the State of Kansas from June 1998 through June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, adjustment disorder, mood disorder, and cognitive disorder, not otherwise specified.  

Service connection may be granted if it is shown that the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. § 3.303 (2014).

A July 2011 VA medical opinion noted that there was a causal link between some of the Veteran's current psychiatric disorders and his inservice motorcycle accident occurring on April 7, 1987.  Evidence of record also indicates that the Veteran's inservice motorcycle accident may have been the direct result of his abuse of alcohol.  If this is so, the cause of the accident would constitute willful misconduct and would negate a line of duty presumption in this case.  38 C.F.R. §§ 3.1(n)(3); 3.301(c)(2), (d) (2014).

After reviewing the evidence of record, the Board concludes that additional development is required to ascertain all of the facts and circumstances relating to the Veteran's inservice motorcycle accident occurring on April 7, 1987.  

A service treatment report dated April 7, 1987, noted that the Veteran had been injured in a motorcycle accident.  The report noted that the Veteran's breath smelled of alcohol, and the Veteran admitted having been drinking alcohol.  The report noted that a blood alcohol test had been ordered.  However, the findings of this test are not found in the record.  The service treatment report also noted that the Veteran had arrived for treatment via ambulance; however, the evidence of record does not include any records from the emergency response team.  Finally, the report noted that that the Veteran was transferred for additional care at "NHSD."  These records are not of record.  

In addition to outstanding treatment records, the Veteran's claims file indicates that additional personnel or judicial records may be available.  Specifically, an August 1987 waiver of right to demand trial by court-martial indicated that the Veteran had been charged with violating U.C.M.J., Article III, operating a vehicle while drunk.  Moreover, a notation in his service personnel records indicates that the Veteran faced a captain's mast on August 19, 1987.  Unfortunately, the results of this proceeding are not found in the record.

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his inservice motorcycle accident occurring on April 7, 1987.  The Board requests that the Veteran provide a detailed description of: (a) his alcohol consumption the day of the accident; (2) the location and circumstances of the motorcycle accident; (3) the identity of the first responders/ambulance service that transported him for treatment; (4) the injuries incurred in the accident; (5) the locations of all treatment received as a result of the accident; and (6) complete details concerning any military or civilian consequences of this accident, including the result of his captain's mast.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  Regardless of his response, the RO must contact Naval Air Station Miramar and "NHSD" directly to see if any additional clinical records relating to the Veteran's April 7, 1987 motorcycle accident are available.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




